MURGUIA, Circuit Judge,
with whom KOZINSKI, Chief Judge, and SILVERMAN, CALLAHAN, and IKUTA, Circuit Judges, join, dissenting:
When Congress enacted the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), it severely restricted the power of federal courts to provide relief to habeas petitioners convicted in state court, even when we might believe that the conviction was the result of unlawful proceedings. The statutory provision at issue here, 28 U.S.C. § 2254(d), provides that
[a]n application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall not be granted with respect to any claim that was adjudicated on the merits in State court proceedings unless the adjudication of the claim—
(1) resulted in a decision that was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States; or
(2) resulted in a decision that was based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.
Our inquiry falls under § 2254(d)(1); specifically, we must consider whether the California Court of Appeal “unreasonably] appli[ed]” the Supreme Court’s holding in *636Davis v. United States, 512 U.S. 452, 459, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994). Davis held that a suspect “must articulate his desire to have counsel present sufficiently clearly that a reasonable police officer in the circumstances would understand the statement to be a request for an attorney” before the interrogating officers are required to stop questioning the suspect under the Supreme Court’s rule in Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981).1 Under AEDPA, this inquiry is much narrower than simply evaluating whether the state court correctly applied Davis.
For purposes of § 2254(d)(1), “an unreasonable application of federal law is different from an incorrect application of federal law.” A state court must be granted a deference and latitude that are not in operation when the case involves [direct review].
Harrington v. Richter, 562 U.S. 86, 131 S.Ct. 770, 785, 178 L.Ed.2d 624 (2011) (quoting Williams v. Taylor, 529 U.S. 362, 410, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000)). Indeed, we may only grant habe-as relief where “there is no possibility fairminded jurists could disagree that the state court’s decision conflicts with [the Supreme] Court’s precedents.” Id. at 786.
The Supreme Court has recognized that AEDPA, by its intention and design, prohibits us from granting relief in almost all cases in which a petitioner alleges that federal law has been unreasonably applied. See id. “As amended by AEDPA, § 2254(d) stops short of imposing a complete bar on federal court relitigation of claims already rejected in state proceedings.” Id.
Thus, AEDPA has the effect of limiting this court’s consideration of Sessoms’s petition to an excruciatingly narrow question. It does not matter whether we believe that the state court incorrectly applied Davis. It does not matter whether we believe that the state court’s decision was inconsistent with the vital constitutional principle that animated Edwards — that “an accused, ... having expressed his desire to deal with the police only through counsel, is not subject to further interrogation by the authorities until counsel has been made available to him.” 451 U.S. at 484-85, 101 S.Ct. 1880. It does not matter whether the best practice for the officers interrogating Ses-soms would have been to ask him to clarify whether he indeed wanted the assistance of counsel. Under AEDPA, the only question that matters to us now is whether any fairminded jurist could determine that Sessoms “ma[de] a reference to an attorney that [was] ambiguous or equivocal in that a reasonable officer in light of the circumstances would have understood only that the suspect might be invoking the right to counsel.” Davis, 512 U.S. at 459, 114 S.Ct. 2350.
I believe that a fairminded jurist could reach such a conclusion. Sessoms first asked, “There wouldn’t be any possible way that I could have a, a lawyer present while we do this?” This question, punctuated with hesitation and conditions and phrased in the negative, is subject to different interpretations and comparable to statements that this court and other courts have found ambiguous. Compare Davis, 512 U.S. at 455, 114 S.Ct. 2350 (“Maybe I should talk to a lawyer.”); United States v. Younger, 398 F.3d 1179, 1187 (9th Cir. *6372005) (“[B]ut, excuse me, if I am right, I can have a lawyer present through all this, right?”); Clark v. Murphy, 331 F.3d 1062, 1065 (9th Cir.2003) (“I think I would like to talk to a lawyer.”), overruled on other grounds by Lockyer v. Andrade, 538 U.S. 63, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003); United States v. Doe, 170 F.3d 1162, 1166 (9th Cir.1999) (“What time will I see a lawyer?”); Diaz v. Senkowski, 76 F.3d 61, 63-65 (2d Cir.1996) (“I think I want a lawyer.”); Lord v. Duckworth, 29 F.3d 1216, 1218-21 (7th Cir.1994) (“I can’t afford a lawyer but is there any way I can get one?”); with Anderson v. Terhune, 516 F.3d 781, 783 (9th Cir.2008) (en banc) (“I plead the Fifth.”); Edwards, 451 U.S. at 479, 101 S.Ct. 1880 (“I want an attorney before making a deal.”).
Sessoms followed up his question by stating, “That’s what my dad asked me to ask you guys ... uh, give me a lawyer.” It is unclear if Sessoms was merely expressing his father’s opinion or if he was agreeing with his father and he himself wanted an attorney. Either interpretation is plausible. A reasonable jurist could conclude that telling a detective, “My dad told me to ask for a lawyer” is different than saying, “I want a lawyer.” Because a reasonable jurist could find either of Ses-soms’s statements — or both, considered together — ambiguous or equivocal, relief is barred by AEDPA.
The majority points to the detective’s behavior in reaction to Sessoms’s statements as evidence that the detective believed Sessoms had invoked his right to counsel. According to the majority, the officer attempted to “talk Sessoms out of an attorney,” which demonstrates that the officer understood Sessoms to have invoked his right to speak with counsel. The detective’s reaction, however, could easily have been that of an officer faced with a suspect who only might have invoked his right to counsel. The detective’s acknowledgment of Sessoms’s statements about speaking to an attorney supports this theory:
Uh, I want to back up to your question you asked about an attorney. Um, first, before you ask questions, uh, I’m going to tell you why we’re here, just lay it out and be up front. And then — then I’m going to advise you of your rights. And then it’s up — for you to decide if you want the attorney or not.
The majority believes the officers should have answered Sessoms’s question by simply saying “yes,” reading him his Miranda rights, and then terminating the interrogation in the absence of a clear waiver. Maj. Op. at 626-27. The majority likewise believes that, in the brief exchange before Sessoms was read his Miranda rights, the detective manipulated Sessoms into waiving his right to counsel. Again, however, Sessoms is not claiming that he was pressured into an involuntary waiver, but only that he asked for counsel, which should have terminated the interrogation. “[T]he likelihood that a suspect would wish counsel to be present is not the test for applicability of Edwards.” McNeil v. Wisconsin, 501 U.S. 171, 178, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991). Unless Sessoms clearly invoked his right to counsel, the police officers were not required to take any particular course of action in response to his statements or questions. See Davis, 512 U.S. at 460, 114 S.Ct. 2350. As such, the majority’s focus on the detective’s reaction to Sessoms’s statements is misplaced.
While the majority correctly observes that the state court should have considered Sessoms’s statements together rather than in isolation, that is not a basis for granting habeas relief where, as here, the state court could have reached the same outcome even if it had done so. See Harring*638ton, 131 S.Ct. at 786 (“[A] habeas court must determine what arguments or theories supported or ... could have supported[] the state court’s decision; and then it must ask whether it is possible fairminded jurists could disagree that those arguments or theories are inconsistent with the holding in a prior decision of this Court.”). Although the majority may offer the most logical interpretation of what Sessoms was attempting to communicate by his statements, there are other interpretations that are at least reasonable, even if less compelling.2 Even taking Sessoms’s statements together, those statements contained just enough ambiguity that a fairminded jurist could conclude that Sessoms was indicating only that he might want the assistance of counsel.
I acknowledge that this reasoning results in a harsh outcome for a nineteen-year-old who turned himself in, expressly told the officers that his father wanted him to have a lawyer, and may have simply been trying to be respectful when asking for counsel. However, the potential for a harsh outcome does not permit us to disregard AEDPA’s “highly deferential standard for evaluating state-court rulings, which demands that state-court decisions be given the benefit of the doubt.” Cullen v. Pinholster, — U.S. -, 131 S.Ct. 1388, 1398, 179 L.Ed.2d 557 (2011) (quoting Woodford v. Visciotti, 537 U.S. 19, 24, 123 S.Ct. 357, 154 L.Ed.2d 279 (2002) (per curiam)).
Could the police officers have assumed that Sessoms was in fact asking for a lawyer? Yes. Was it objectively unreasonable for the California Court of Appeal to hold that a police officer could have interpreted Sessoms’s statement as merely a possible request for a lawyer, which would not require the officer to stop the interrogation? I cannot say that it was. Because this court is constrained by the deference mandated by AEDPA, even when faced with a close case in which it may have ruled differently than the state court, I respectfully dissent.

. As the majority correctly observes, although the Supreme Court’s holding in Davis applied only to waivers of the right to counsel made after a suspect had been informed of and waived his Miranda rights, Salinas v. Texas, - U.S. -, 133 S.Ct. 2174, 186 L.Ed.2d 376 (2013), suggests that the "unambiguous request” rule applies in. a pre-waiver context as well.


. The majority’s characterization of this assessment as ”jettison[ing] the only 'logical interpretation’ of Sessoms’s statements,” Maj. Op. at 628, misapprehends the structure that AEDPA imposes on our inquiry. We do not seek to identify the best interpretation of Ses-soms’s statements. Our task is to identify the universe of reasonable interpretations. Here, if the state court’s understanding of Sessoms’s statements can meet the extremely low bar that the Supreme Court has set for reasonableness, then we are precluded from granting relief.